In an action by a longshoreman to recover damages for personal injuries sustained while loading pipe in the hold of the S. S. Triton, which is owned by the corporate defendant, defendants appeal from a judgment in favor of plaintiff entered upon the verdict of a jury. Judgment unanimously affirmed, with costs. In our opinion the proof sustained the findings, implicit in the jury’s verdict under the charge of the court, to which defendants did not except, that the accident was caused by a dangerous list in the ship and that the list constituted an unseaworthy condition under the circumstances disclosed. (Cf. Seas Shipping Co. v. Sieraoki, 328 TJ. S. 85; Pope & Talbot v. Hawn, 346 U. S. 406, and Mollica v. Compañía Sud-Americana He Vapores, 202 F. 2d 25, certiorari denied 345 U. S. 965.) Insofar as there may be a variance between the pleadings and the proof, the pleadings are amended to conform to the proof. (Cf. Slotnick v. Klein, 280 App. Div. 984.) Appeal from intermediate orders and decisions dismissed, without costs. No appeal lies from decisions. No orders are printed in the record. Present- — Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ.